                   Case 6:19-cv-01272-RBD-GJK Document 1-1 Filed 07/11/19 Page 1 of 1 PageID 6
JS 44 (Rev. 02/19)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This fom1, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
HEATHER LOOBY,                                                                                                     PHYSICIANS RESOURCE, LLC, a Florida Limited Liability Company,
                                                                                                                   ROCHELLE CANNON, Individually,
    (b)     County of Residence of First Listed Plaintiff             Volusia______                                  County of Residence of First Listed Defendant                               Volus_ia_________
                                  (EXCEPT IN US PLAINTIFF CASES)                                                                                               (IN US PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.


    (C)     Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)

Matthew R. Gunter, Esq., Morgan & Morgan, PA, P.O. Box 530244,
Atlanta, GA 30353-0244, (407) 420-1414

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                  III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an "X" in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                                       and One Box for Defendant)
0   1   U.S. Government                   ~ 3 Federal Question                                                                          PTF                       DEF                                          PTF      DEF
            Plaintiff                              (US Government Not a Party)                            Citizen of This State          ~ I                      O I      Incorporated or Principal Place       O 4     ~4
                                                                                                                                                                             of Business In This State

0 2     U.S. Government                   0 4    Diversity                                                Citizen of Another State                 0 2            •   2    Incorporated and Principal Place                 0   5    0 5
           Defendant                               (Indicate Citizenship of Parties in Item Ill)                                                                             of Business In Another State

                                                                                                          Citizen or Subject of a                   0 3           0    3   Foreign Nation                                   0 6      0 6
                                                                                                            F orei n Count
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                   erIC kh ere fior: N ature o fS Ult. Cd
                                                                                                                                                                                        o e D escnntlons.
                  : .,.,,,::
F ,,,::: ,CONTRAC'.f::
            $r"              . '>··. ,: 'FORTS,·· ',"/\'                                   :•••.:   ...
                                                                                                      ,::, : .o'FORFEITUREIPENACT\l•,: , ,,,,,t; , ,:BANKRUPTuy;;,: ••           < .. OTHER'STA'.EUTES:•,.                                 I
0 110 Insurance                            PERSONAL INJURY                PERSONAL INJURY                 0 625 Drug Related Seizure                         0 422 Appeal 28 USC 158                  0 375 False Claims Act
0 120 Marine                          0    3 IO Airplane                0 365 Personal Injury -                 of Property 21 use 881                       0 423 Withdrawal                         0 376 Qui Tam (31 USC
0 130 Miller Act                      0    315 Airplane Product                Product Liability          0 690 Other                                              28 USC 157                               3729(a))
0 140 Negotiable Instrument                      Liability              0 367 Health Care/                                                                                                            0 400 State Reapportionment
0 150 Recovery of Overpayment         0    320 Assault, Libel &               Pharmaceutical                                                                   ,::PROPt:RT¥9RIGllTS' ' · ',           0  4 IO Antitrust
      & Enforcement of Judgment                  Slander                      Personal Injury                                                                0 820 Copyrights                         0  430 Banks and Banking
0 151 Medicare Act                    0    330 Federal Employers'             Product Liability                                                              0 830 Patent                             0  450 Commerce
0 152 Recovery of Defaulted                      Liability              0 368 Asbestos Personal                                                              0 835 Patent - Abbreviated               0  460 Deportation
      Student Loans                   0    340 Marine                         Injury Product                                                                        New Drug Application              0  470 Racketeer Influenced and
      (Excludes Veterans)             0    345 Marine Product                 Liability                                                                      0 840 Trademark                                  Corrupt Organizations
0 153 Recovery of Overpayment                    Liability               PERSONAL PROPERTY                .:            HABOR "~>::::»::;::   ;,,,>p',,<~,   ii;<socIAL>sEC ,K y:: •::;.:c:           CJ 480 Consumer Credit
          of Veteran's Benefits       0    350 Motor Vehicle            0 370 Other Fraud                 ~ 710 Fair Labor Standards                         0 861 HIA (1395ft)                       0 485 Telephone Consumer
0   I 60 Stockholders' Suits          0    355 Motor Vehicle            0 371 Truth in Lending                  Act                                          0 862 Black Lung (923)                           Protection Act
0   190 Other Contract                          Product Liability       0 380 Other Personal              0 720 Labor/Management                             0 863 DIWCffiIWW (405(g))                0 490 Cable/Sat TV
0   195 Contract Product Liability    0    360 Other Personal                 Property Damage                   Relations                                    0 864 SSID Title XVI                     0 850 Securities/Commodities/
0   196 Franchise                               Injury                  0 385 Property Damage             0 740 Railway Labor Act                            0 865 RSI (405(g))                              Exchange
                                      0    362 Personal Injury -              Product Liability           0 751 Family and Medical                                                                    0 890 Other Statutory Actions
                                                Medical Malpractice                                                Leave Act                                                                          CJ 891 Agricultural Acts
1 ··. ·'REAL:PROPERT~~. :,.::        ,:      CIVIL:RIGHTS' ,,: i        "PRISONER PETITIONS'..• 0 790 Other Labor Litigation                                 ,':, FEDERALTAXiSUl'fS•        '~"~','   0 893 Environmental Matters
 0 210 Land Condemnation              0    440 Other Civil Rights         Habeas Corpus:        0 791 Employee Retirement                                     0 870 Taxes (U.S. Plaintiff             0 895 Freedom of Information
 O 220 Foreclosure                    0    441 Voting                   0 463 Alien Detainee          Income Security Act                                            or Defendant)                           Act
 0 230 Rent Lease & Ejectment         0    442 Employment               0 510 Motions to Vacate                                                               0 871 IRS-Third Party                   •   896 Arbitration
 0 240 Torts to Land                  0    443 Housing/                         Sentence                                                                             26 USC 7609                      0 899 Administrative Procedure
 0 245 Tort Product Liability               Accommodations          0 530 General                                                                                                                           Act/Review or Appeal of
 0 290 All Other Real Property        0 445 Amer. w/Disabilities - 0 535 Death Penalty                        · i,.. :\IMMIGRATIO"·       ·'""                                                                Agency Decision
                                            Employment                Other:                              •    462 Naturalization Application                                                         •   950 Constitutionality of
                                      0 446 Amer. wffiisabilities - 0 540 Mandamus & Other                0 465 Other Immigration                                                                             State Statutes
                                               Other                     0 550 Civil Rights                        Actions
                                      •    448 Education                 0 555 Prison Condition
                                                                         0 560 Civil Detainee -
                                                                               Conditions of
                                                                                Confinement

V. ORIGIN               (Placean "X"inOneBoxOnly)
?,( I Original              D 2 Removed from                 D 3       Remanded from                 D4   Reinstated or        D 5     Transferred from                    D 6 Multidistrict                     D 8 Multidistrict
        Proceeding                State Court                          Appellate Court                    Reopened                     Another District                           Litigation -                         Litigation -
                                                                                                                                       (specify)                                  Transfer                             Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 1-2-9-u_.s_._c_.-2 1-6_,_(b_,_)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            Brief description of cause:
                                             Actions for unpaid wages and/or minimum wage violations
VII. REQUESTED IN     0                           CHECK IF THIS IS A CLASS ACTION                              DEMAND $                                                CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                             JURY DEMAND:                        1/11: Yes        • No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                            JUDGE                                                                                   DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT#                      AMOUNT                                        APPLYING IFP                                        JUDGE
